Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 12, 2016

The Court of Appeals hereby passes the following order:

A16D0170. ZHI LIN et al. v. INFINITY SAFEGUARD INSURANCE
    COMPANY.

      We dismissed this application as untimely because it was filed three months
after the trial court’s order dismissing the case. We reasoned that an interim “Motion
to Vacate” filed by plaintiffs Zhi Lin and Jing Ou was, in substance, a motion for
reconsideration that had not extended the time for filing the application. Lin and Ou
now seek reconsideration, urging us to treat the “Motion to Vacate” as a motion to set
aside under OCGA § 9-11-60 (d), the denial of which is appealable by timely
application under OCGA § 5-6-35 (a) (8). For good cause shown, we hereby GRANT
the motion for reconsideration. We VACATE our previous order dismissing the
application, which is hereby REINSTATED.
      Upon review of the merits, however, the application for discretionary appeal
is GRANTED.

                                       Court of Appeals of the State of Georgia
                                                                            02/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.